Bushnell, J.
(dissenting). This defendant was one of the legislators indicted, convicted, and sentenced in the trial in which defendants Hancock, Omacht and Cooper were convicted. He adopted the briefs of the other appellants, and asks that the warrant and information be dismissed or a new trial granted.
Because of the views expressed in People v. Omacht, ante, 505, Stockfish also should be granted a *536new trial. His conviction should be reversed and a new trial should be ordered.
Reid, J., concurred with Bushnell, J.
North, J.
In this case Mr. Justice Bushnell has written for reversal. I cannot concur in that result. Instead the conviction of this defendant is affirmed for reasons set forth in our opinions handed down herewith affirming convictions in People v. Hancock, ante, 471; People v. Omacht, ante, 505, and People v. Cooper, ante, 514.
Boyles, C. J., and Sharpe, J., concurred with North, J.
Dbthmers, Butzel, and Carr, JJ., did not sit.